Filed 12/16/20 P. v. Smith CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B299559

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. TA080455
       v.

VERNARD SMITH,

       Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Tammy Chung Ryu, Judge. Dismissed.
     Sarvenaz Bahar, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
      In 2006, defendant and appellant Vernard Smith pled
guilty to attempted murder (Pen. Code, §§ 664, 187, subd. (a)),1
admitted he personally used a firearm (§ 12022.53, subd. (b)), and
admitted the offense was committed for the benefit of a criminal
street gang (§ 186.22, subd. (b)(1)(A)). The court sentenced Smith
to 17 years in state prison, consisting of a seven-year mid-term
for the attempted murder, plus 10 years for the firearm
enhancement. The court stayed sentencing on the gang
enhancement.
      In 2019, Smith filed a petition asking the trial court to
strike or dismiss the firearm enhancement under Senate Bill No.
620. The court denied Smith’s petition. The court explained
Smith was not entitled to relief because his case was final when
Senate Bill No. 620 took effect. Smith timely appealed.
      Appellate counsel filed a brief identifying no issues and
invited this court to independently review the record for arguable
issues. The court notified Smith he had 30 days to file a
supplemental brief, but he did not file one. We have no
independent duty to review the record for reasonably arguable
issues. (People v. Cole (2020) 52 Cal. App. 5th 1023, 1028, 1039-
1040, review granted Oct. 14, 2020, S264278.) We therefore
dismiss Smith’s appeal as abandoned. (Ibid.)




1     All undesignated statutory references are to the Penal
Code.




                                2
                     DISPOSITION

   The appeal is dismissed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




   CURREY, J.

   We concur:




   WILLHITE, Acting P.J.




   COLLINS, J.




                              3